Citation Nr: 1816299	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-35 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II.  

2. Entitlement to service connection for a urinary condition.

3. Entitlement to service connection for a nervous condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Army, with active duty service from January 1946 through February 1949. 

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2012 rating decision, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).

The Veteran was afforded the opportunity to appear before a Board hearing in May 2017.  However, a notation in the electronic Veterans Control and Locator System (VACOLS) indicates that the Veteran had cancelled the hearing.  As the record does not show that the Veteran subsequently requested a new hearing, the Board deems his initial request to be withdrawn.  See 38 C.F.R. § 20.704(d).  

In July 2017, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the AOJ to make additional attempts at obtaining in-service medical records from the Veteran's active duty service.  However, as will be discussed in further detail below, the Board finds the AOJ has not substantially complied with the July 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, another remand is required. 

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND
Although the Board sincerely regrets the delay, the Veteran's claim must be remanded before the Board is able to make a determination on the merits.  

As previously noted, the July 2017 remand, the Board directed the AOJ to assist the Veteran in obtaining medical records from his active duty service.  Specifically, the Board requested the AOJ obtain any available medical records from the Veteran's overseas service in Okinawa, between 1946 and 1948.  Following this remand, the AOJ made an initial attempt to contact the Veteran in correspondence dated July 31, 2017.  This letter requested that the Veteran provide any additional information concerning the places and/or dates of his treatment in Okinawa. The Veteran did not respond to this initial development letter. 

Thereafter, in September 2017, the AOJ made an initial attempt to secure medical records via the Personnel Information Exchange System (PIES).  The Board observes that the AOJ made a general request for "complete medical/dental records," under code "O50."  See Request for Information, dated September 2017.  However, per the VA Adjudication Procedure Manual, PIES request code O50 is to be used for obtaining the date of birth or age at entrance for paper claims.  See M21-1 Part III, Subpart iii, 2.D.3.c.  This request, therefore, did not satisfy the Board's remand directives, as no attempt was made to secure medical records from the Veteran's service in Okinawa.  Moreover, the Board notes that the AOJ made this single September 2017 request, and did not include any follow-up requests to PIES or report as to whether any response was received. As such, the Board must once again remand this claim.

At this juncture, the Board notes additional information which will aide in the AOJ's retrieval of any available medical records.  First, the Board directs the AOJ to review the Veteran's military personnel records, which will provide the specific dates of the Veteran's service in Okinawa.  The DD 214 reports that the Veteran was stationed in Okinawa between September 27, 1946 and April 13, 1948.  See e.g.  Military Personnel Record, dated June 1993.  

Additionally, the Veteran's military personnel records show that he was hospitalized, for a period of 16 days, for unspecified treatment.  This corroborates the Veteran's prior statement, where he reported receiving medical treatment, prior to his separation from service, at Ft. McDill Air Force Base in Florida.  See e.g.  July 1993 Statement in Support of Claim. Given that these dates and locations were previously within the evidentiary record, the Board finds that the AOJ should utilize this information when requesting medical records from PIES. 

Furthermore, the Board emphasizes that the AOJ should perform an exhaustive search for these identified and relevant medical records.  In Gange v. McDonald, 27 Vet. App. 397 (2015), the Court of Appeals for Veterans Claims (Court), held that VA's duty to assist under the VCAA "requires that VA 'continue' to try to obtain records in the possession of a government agency until such a search becomes futile."  See 38 U.S.C. § 5103A(c)(2).  Under 38 C.F.R. § 159(c)(2), VA must make as many requests as are necessary to obtain relevant records and that a search for records is "futile" only when it becomes clear the record does not exist or is not in the possession of the custodian.  

Following Gange, VA is obligated to submit as many requests as are necessary to obtain the Veteran's identified medical records.  If the custodian of these records (here, PIES or any other repository identified by the AOJ) requests that the searches be submitted in smaller time frames (i.e. 60 day increments), the AOJ must ensure that multiple search requests are made to cover the entire period for the Veteran duty assignments in Okinawa and his hospitalization at Fort McDill. 

Specific to the AOJ's requests for hospitalization records, the Board reminds the AOJ that in-patient clinical records, as opposed to outpatient clinical records, are generally stored separately from service treatment records. See VA Adjudication Procedure Manual, M21-1 Part III, Subpart iii, 2.A.1.b.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ is directed to contact all appropriate record repositories in an attempt to retrieve any available records of the Veteran's active duty service.  Specifically, the AOJ should request all medical records from the Veteran's service in Okinawa, between September 27, 1946 and April 13, 1948. 

The AOJ should additionally request all in-patient hospitalization records from the Veteran's time at Fort McDill Air Force Base.  As the Veteran is unable to specify the exact time of this 16 day hospitalization, the AOJ should request any and all records for the time periods beginning January 1946 through September 1946 and from April 1948 through February 1949.  As in-patient hospitalization records are generally stored separately from STRs, the AOJ should ensure that the correct PIES request code is utilized. 

In requesting the above records, the AOJ is directed to make as many requests as necessary or until the custodian states that no such records exist.  If the custodian requests that the searches be submitted in smaller time frames (i.e. 60 days), ensure that multiple search requests are made to cover the entire period for the records requested. 

All efforts to obtain the Veteran's service records must be documented in the claims file. 

2.  After completing the above actions, the AOJ should conduct any other indicated development.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claims on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




